DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
Claims 1, 2, 4, 5, 10-14 and 18-20 were previously allowed. Applicant did not amend any claims.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on January 26, 2022 and March 8, 2022 were filed after the mailing date of the Notice of Allowance on September 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The IDSes do not contain references teaching or suggesting claims 1, 2, 4, 5, 10-14 and 18-20. The reference of Kennedy et al. (Nature Protocols, vol. 9, pp. 2586-2606, 2014; cited in the IDS) teaches detection of mutations with frequencies around 10-6, however, the protocol relies on sequencing both strands of DNA fragments which are amplified using barcode-specific primers and the libraries are enriched by hybridization, whereas the instant claims provide enrichment via target-specific multiplex amplification, therefore the claimed method cannot be used for double-strand sequencing of Kennedy et al.
In conclusion, claims 1, 2, 4, 5, 10-14 and 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 19, 2022